 



Exhibit 10.1
April 27, 2007
Mr. Raul Burgos
1353 Garden Hills Place
PMB#394 Carreterra #19
Guaynabo, PR 00966
     Re.:   Amendment No. 1 To Employment Agreement
Dear Mr. Burgos:
     You previously entered into an employment agreement with SunCom Wireless
Management Company, Inc. (the “Company”), dated as of September 6, 2006 (the
“Employment Agreement”). Except as otherwise defined herein, all capitalized
terms used herein shall have the meanings set forth in the Employment Agreement.
     The Employment Agreement’s current term is scheduled to expire on
December 31, 2009 (the “Initial Term”) but will automatically extend for a one
year renewal term in the absence of either party providing a notice of
non-renewal at least sixty (60) days prior to the expiration of the Initial Term
or any renewal term of the Employment Agreement.
     As you may know, the Company has eliminated transfer restrictions on shares
of SunCom Wireless Holdings, Inc. Class A Common Stock (the “Shares”) for
certain executives and directors that are similar to the transfer restrictions
contained in your Employment Agreement. As a result, the Company in this letter
agreement (this “Agreement”) hereby agrees to modify the terms of your
Employment Agreement as set forth below:
     1. Transfer Restrictions. The transfer restrictions on the Shares contained
in Section 3(c)(iii) of the Employment Agreement shall be struck in their
entirety.
     2. All Other Provisions Remain Effective. Except as otherwise expressly
modified under this Agreement, all other terms and conditions of the Employment
Agreement shall continue in full force and effect and are hereby ratified and
confirmed. In the event of any inconsistency between the provisions of the
Employment Agreement and the provisions of this Agreement, the provisions of
this Agreement shall control.
     Please evidence your acceptance of the foregoing modifications to the
Employment Agreement by executing this Agreement where provided below and by
returning it to me, whereupon this Agreement shall constitute the legally valid
and binding obligation of the parties hereto, enforceable against such parties
in accordance

 



--------------------------------------------------------------------------------



 



with its terms, and future references to your Employment Agreement shall mean
the Employment Agreement as amended by this Agreement.

            SunCom Wireless Management Company, Inc.
      By:   /s/ Laura Porter         Laura Porter        Senior Vice President
of Human Resources        Executive
      By:   /s/ Raul Burgos         Raul Burgos             

 